                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 OCTAIVIAN D. REEVES,               )
                                    )
             Plaintiff,             )
                                    )
 v.                                 )                       No.:    3:20-cv-326-TAV-HBG
                                    )
 MORGAN COUNTY                      )
 CORRECTIONAL COMPLEX,              )
 TONY PARKER,                       )
 DAVID SEXTON,                      )
 LEE DELOR,                         )
 MIKE PARRIS,                       )
 OFFICER DARBE,                     )
 LIEUTENANT WALLS,                  )
 LIEUTENANT LAUGHTER,               )
 TYLER LONGMIRE,                    )
 CORRECTIONAL OFFICER GOLDIE,       )
 CORRECTIONAL OFFICER LYNCH,        )
 SGT. CRAS,                         )
 SGT. HICKS,                        )
 DR. GREGORY MOCK,                  )
 NURSE HICKS, and                   )
 CORRECTIONAL OFFICER ANTHONY HILL, )
                                    )
             Defendants.            )


                        MEMORANDUM OPINION AND ORDER

        The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

 [Doc. 3], a declaration for leave to proceed in forma pauperis [Doc. 2], and a motion to appoint

 counsel [Doc. 4].

 I.     DECLARATION TO PROCEED IN FORMA PAUPERIS

        The Court construes Plaintiff’s declaration to proceed in forma pauperis (“IFP) as a

 motion to proceed IFP [Doc. 2]. It appears from the declaration and supporting documents




Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 1 of 17 PageID #: 110
 that Plaintiff lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant

 to 28 U.S.C. § 1915, this motion [Doc. 2] will be GRANTED.

        Because Plaintiff is an inmate in the Morgan County Correctional Complex, he will be

 ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account

 will be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130,

 Knoxville, Tennessee 37902, as an initial partial payment, the greater of: (a) twenty percent

 (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

 (20%) of the average monthly balance in his inmate trust account for the six-month period

 preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the

 custodian of Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s

 preceding monthly income (or income credited to Plaintiff’s trust account for the preceding

 month), but only when such monthly income exceeds ten dollars ($10.00), until the full filing

 fee of three hundred fifty dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2)

 and 1914(a).

        To ensure compliance with this fee-collection procedure, the Clerk will be

 DIRECTED to mail a copy of this memorandum and order to the custodian of inmate accounts

 at the institution where Plaintiff is now confined, and to the Attorney General for the State of

 Tennessee. This order shall be placed in Plaintiff’s prison file and follow him if he is

 transferred to another correctional institution. The Clerk also will be DIRECTED to provide

 a copy to the Court’s financial deputy.

 II.    MOTION TO APPOINT COUNSEL

        Appointment of counsel in a civil proceeding is not a constitutional right, but a privilege

 justified only in exceptional circumstances. Lavado v. Keohane, 992 F. 2d 601, 605-06 (6th
                                               2


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 2 of 17 PageID #: 111
 Cir. 1993). A district court has discretion to determine whether to appoint counsel for an

 indigent party. Reneer v. Sewell, 975 F.2d 258, 261 (6th Cir. 1992). In exercising that

 discretion, the district court should consider the nature of the case, whether the issues are

 legally or factually complex, and the party’s ability to present his claims. Lavado, 992 F.2d at

 605-06. After considering these factors, the Court finds that appointment of counsel is not

 warranted in this case. Accordingly, Plaintiff’s motion to appoint counsel [Doc. 4] will be

 DENIED.

 III.   SCREENING

        A.      PLAINTIFF’S RELEVANT ALLEGATIONS

        Shortly after noon on September 12, 2019, Plaintiff arrived in the main kitchen at the

 Morgan County Correctional Complex (“MCCX”) to report for work [Doc. 3 p. 5]. At that

 time, other inmates were attempting to enter through the wrong door, and an altercation

 occurred between Correctional Officer (“CO”) Jackson and one of the inmates [Id. at 5-6].

 Plaintiff and “the other guys” could not intervene, because CO Jackson “was out” with the first

 blow [Id. at 6]. Other officers arrived in the kitchen and directed the inmates to line up along

 the wall [Id.]. After stopping in the stock-room cooler to hide his liquor and cigarettes, Plaintiff

 placed his back against the wall in front of a camera [Id.].

        Officers walked around the kitchen area inspecting the inmates’ arms and torsos to

 determine who had been involved in the altercation [Id. at 6, 49-50]. Plaintiff removed his

 shirt and held it up to the camera to show that there was no blood on it [Id. at 6]. CO Tyler

 Longmire then “came directly to [Plaintiff] in a[n] aggressive manner saying put your shirt

 on” [Id.]. Plaintiff stood up to comply and asked CO Longmire “if he couldn’t ask any better

 than that,” which prompted CO Longmire to direct Plaintiff to place his arms behind his back
                                            3


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 3 of 17 PageID #: 112
 [Id.]. Plaintiff told the officer “that he was tripping,” but when CO Longmire directed him a

 second time, Plaintiff complied by placing his hands behind his back [Id. at 6-7]. CO Longmire

 cuffed Plaintiff tightly and yelled for Plaintiff to stop resisting [Id. at 7].

        Thereafter, CO Goldie, CO Lynch, and Officer Darbe “jumped on” Plaintiff, and

 Lieutenant Walls punched Plaintiff in the face [Id.]. The officers began removing the

 handcuffed, nonresistant Plaintiff from the area, and during the transport, CO Longmire “r[a]n

 [Plaintiff’s] head into the wall” and through doors, and Plaintiff was thrown repeatedly to the

 ground [Id. at 8]. Sgt. Hicks and his wife, Nurse Hicks, were standing inside the dining room

 when officers brought Plaintiff through the room (ramming his head into the ice machine

 during the process), but neither Sgt. Hicks nor Nurse Hicks intervened [Id.]. Plaintiff was

 thrown to the floor again, and Sgt. Cras walked by but failed to intervene [Id.]. The transport

 continued, and once the parties were on the boulevard, Plaintiff was again dropped to the

 ground where CO Longmire “stepped on [Plaintiff’s] face” to prevent him from speaking as

 Warden Mike Parris approached [Id.]. Nevertheless, Plaintiff was able to yell to Warden Parris

 that he did not do anything, but Warden Parris told him to “shut up” and continued walking

 [Id.]. The officers continued to strike Plaintiff on the way to intake, where Lieutenant Laughter

 “stepped in” and said “that was enough” [Id. at 9].

        Plaintiff was placed in an intake holding cell for approximately fifteen minutes before

 he was transported to segregation “pending investigation” into the incident involving CO

 Jackson [Id. at 9-10]. Later that evening, “the nurse” came into the pod and Plaintiff stated

 that he was in pain and requested treatment [Id.]. The nurse told Plaintiff that she did not see

 any of the cuts, scrapes, and knots Plaintiff attempted to show her [Id. at 9]. She refused to

 tell Plaintiff her name [Id.]. The same night, Corporal Anthony Hill sent Plaintiff’s property
                                                4


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 4 of 17 PageID #: 113
 to him, but Plaintiff’s fan, clothes, television, and commissary had been taken in retaliation for

 the assault against CO Jackson [Id.]. Plaintiff was written up for defiance on September 13,

 2019, and he ultimately pled guilty, despite his insistence that he never became loud or

 argumentative the day prior [Id. at 10, 15-16, 46-47].

        Plaintiff was released from segregation on September 20, 2019, and reported to work

 after dropping off his property in his unit [Id. at 10]. On the way to work, he gave an officer

 a sick call request, which the officer took directly to the medical clinic for Plaintiff [Id.].

        Plaintiff saw a nurse on September 24, 2019, and he advised her of the knot on his head

 and stomach, along with pain in his shoulders, elbows, back, legs, and neck [Id.]. The nurse

 referred Plaintiff to Dr. Greg Mock, because Plaintiff requested an x-ray [Id.]. However,

 Plaintiff did not see Dr. Mock on the date scheduled, because Dr. Mock was “a no show” [Id.].

 Plaintiff received a pass to see Dr. Mock on October 2, 2019, and an x-ray was performed

 [Id. at 11]. Plaintiff filled out another sick call form to get the results, and Dr. Mock advised

 Plaintiff that the results were “normal,” but Plaintiff never saw the results personally [Id.].

 Plaintiff never received any medication for pain [Id.]. Plaintiff sought more tests and treatment

 for his pain, but he never got an answer as to “what was going on with [his] serious medical

 needs” [Id. at 11-12].

        On October 16, 2019, Plaintiff was at work in the kitchen when an officer told him he

 had to move to a different unit [Id. at 12]. After preparing a food cart, Plaintiff went to report

 to the food steward that the cart was ready [Id.]. While he was in the office, he heard CO

 Lynch, who was on the phone, say his name [Id.]. Plaintiff stepped back into the office when

 he heard his name, and Officer Lynch asked, “[W]here is that sucker[,] Octaivian Reeves at[?]”

 [Id.]. Plaintiff told Officer Lynch not to call him a sucker and went to work on the back dock,
                                                  5


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 5 of 17 PageID #: 114
 where Officer Lynch came to “harass” him again [Id.]. Plaintiff told Officer Lynch to stay

 away from him, and Officer Lynch called for assistance [Id. at 13]. An officer arrived to pat

 Plaintiff down, place Plaintiff in handcuffs, and take Plaintiff to intake [Id.].            After

 approximately thirty minutes in intake, Plaintiff was cleared to go back to the kitchen to get

 his identification, and then he was to go pack and move to the different unit [Id. at 13]. On his

 way out of the kitchen, however, an officer explained that Plaintiff had to return to intake [Id.].

 Once he was back in intake, Plaintiff was again handcuffed and taken to segregation, where he

 remained for several days [Id.]. This incident occurred, upon Plaintiff’s “information and

 belief,” because he had filed a Title VI complaint on September 12, 2019, concerning the use

 of force against him on that date [Id.].

        On November 18, 2019, Plaintiff was given a recommendation for group therapy [Id. at

 14]. However, Warden Mike Parris denied him participation in the program, upon Plaintiff’s

 “information and belief,” because of the Title VI grievance Plaintiff had filed [Id.].

        Plaintiff presented the facts relating to this complaint in grievances to Warden Parris,

 Commissioner Tony Park, and Assistant Commissioners Lee Delor and David Sexton [Id. at

 15]. He was not, however, afforded the relief sought. Thereafter, he filed the instant suit

 seeking declaratory, injunctive, and monetary relief.

        B.      SCREENING STANDARD

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

 complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a

 claim for relief, or are against a defendant who is immune.                See, e.g., 28 U.S.C.

 §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The

 dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009)
                                               6


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 6 of 17 PageID #: 115
 and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a

 claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language

 tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010).

 Thus, to survive an initial review under the PLRA, a complaint “must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

 less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff might later

 establish undisclosed facts supporting recovery are not well-pled and do not state a plausible

 claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations

 of the elements of a claim which are not supported by specific facts are insufficient to state a

 plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

 deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

 constitutional rights; it creates a right of action for the vindication of constitutional guarantees

 found elsewhere”).

        C.      ANALYSIS

                1.      Retaliation

        First, the Court considers whether Plaintiff has stated a plausible claim that he was

 retaliated against by Defendants for filing a Title VI complaint. To establish a retaliation


                                                  7


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 7 of 17 PageID #: 116
 claim, Plaintiff must show that: (1) he “engaged in protected conduct; (2) an adverse action

 was taken against [him] that would deter a person of ordinary firmness from continuing to

 engage in that conduct; and (3) there is a causal connection between elements one and two –

 that is, the adverse action was motivated at least in part by the plaintiff’s protected conduct.”

 Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

        Here, the Court finds there is no plausible causal connection between the first and

 second elements of a retaliation claim.            Plaintiff’s allegations and the documents

 accompanying his complaint make it clear that Plaintiff was placed in segregation for

 disciplinary reasons and not in retaliation for filing a Title VI complaint.1 Plaintiff’s subjective

 belief that he has been retaliated against is insufficient to state a claim. Johnson v. Rodriguez,

 110 F.3d 299, 310 (5th Cir. 1997). Accordingly, Plaintiff’s wholly conclusory allegations of

 Defendants’ retaliatory motives are insufficient to state a claim under § 1983 for retaliation.

 See, e.g., Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987). Therefore, this claim

 will be DISMISSED.

                2.      Personal Property

        Second, the Court considers Plaintiff’s claim that he has been deprived of his personal

 belongings due to Defendants’ actions. The United States Supreme Court has held that the

 Due Process Clause of the Fourteenth Amendment is not violated when a State employee

 randomly deprives an individual of property, provided that the State makes available a

 meaningful post-deprivation remedy. Parratt v. Taylor, 451 U.S. 527, 543 (1981), overruled


        1
          To the extent Plaintiff alleges that Defendants “harassed” or humiliated him to provoke a
 response, the Court notes such conduct, while perhaps unprofessional, does not state a
 constitutional violation. See Ivey v. Wilson, 832 F.2d 950, 954-55 (6th Cir.1987).
                                                   8


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 8 of 17 PageID #: 117
 on other grounds by Daniels v. Williams, 474 U.S. 327 (1986); see also Hudson v. Palmer,

 468 U.S. 517, 533 (1984) (extending Parratt’s holding to intentional deprivations of property).

 Thus, to state a § 1983 claim premised on a procedural due process violation, Plaintiff “was

 required to plead . . . that there is no adequate state-law remedy for this deprivation.” Hill v.

 City of Jackson, Michigan, No. 17-1386, 2018 WL 5255116, at *3 (6th Cir. Oct. 22, 2018).

 Plaintiff has not pled that Tennessee’s post-deprivation procedures are inadequate for

 redressing the alleged wrong as is necessary to sustain his § 1983 claim. See Vicory v. Walton,

 721 F.2d 1062, 1063 (6th Cir. 1983). Moreover, the Court notes that Tennessee law provides

 for the recovery of personal property. See McQuiston v. Ward, 2001 WL 839037 * 1 (Tenn.

 Ct. App. July 25, 2001) (citing to Tenn. Code. Ann. § 29-30-101 and § 29-30-201). Plaintiff

 has not shown that these State remedies are inadequate, and therefore, he has not stated a claim

 that would entitle him to relief under § 1983 for the deprivation of his personal property.

 Accordingly, this claim will be DISMISSED.

                3.     Participation in Programs

        Third, the Court finds that Plaintiff has not stated a claim against Defendant Warden

 Parris for denying Plaintiff the opportunity to participate in group therapy.          To state a

 cognizable constitutional claim for the denial of programs, Plaintiff must demonstrate that his

 interest in the program is a liberty interest protected by the Due Process Clause. See Wilkinson

 v. Austin, 545 U.S. 209, 221 (2005) (“[T]he Fourteenth Amendment’s Due Process Clause

 protects persons against deprivations of life, liberty, or property; and those who seek to invoke

 its procedural protection must establish one of these interests at stake.”). However, prisoners

 possess no constitutional right to such educational, vocational, or rehabilitative privileges. See,


                                                 9


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 9 of 17 PageID #: 118
  e.g., Martin v. O'Brien, 207 F. App’x 587, 590 (6th Cir. 2006) (holding “a prisoner does not

  have a constitutional right to prison employment or a particular prison job”); Argue v.

  Hofmeyer, 80 F. App’x 427, 429 (6th Cir. 2003) (“Prisoners have no constitutional right to

  rehabilitation, education, or jobs.”). Therefore, Plaintiff’s due process claim for the denial of

  participation in programs will be DISMISSED.

                 4.      Grievances

         Fourth, the Court notes that Plaintiff alleges that he pursued the administrative

  grievance process to its conclusion by asserting the claims in the instant complaint to

  grievances to Defendants Parris, Parker, Sexton, and Delor. To the extent Plaintiff purports to

  assert this allegation as a constitutional claim, the Court notes that inmates have no

  constitutional right to a grievance procedure, and they therefore have no interest in having any

  such grievances satisfactorily resolved. LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F.

  App’x 346, 348 (6th Cir. 2001) (citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.

  1996)). Accordingly, any alleged infirmities the grievance procedure and/or response fail to

  raise a viable constitutional issue.

         Further, the Court notes that Defendants Parris, Parker, Sexton, and Delor cannot be

  held liable for merely failing to act upon Plaintiff’s grievances, as “[t]he ‘denial of

  administrative grievances or the failure to act’ by prison officials does not subject supervisors

  to liability under § 1983.” Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (quoting

  Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)).         Therefore, this claim will be

  DISMISSED.




                                                 10


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 10 of 17 PageID #: 119
                5.      Medical Care

         Fifth, the Court considers Plaintiff’s claim that he was denied medical care. The Eighth

  Amendment obligates prison authorities to provide medical care to incarcerated individuals.

  Estelle v. Gamble, 429 U.S. 102, 103-04 (1976). This provision is violated when a prison

  official is deliberately indifferent to the serious medical needs of a prisoner. Id. at 104-05;

  Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

         A prisoner claiming the deprivation of adequate medical care must meet both an

  objective and subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). That is,

  Plaintiff must allege that (1) the medical need is sufficiently serious (the objective component)

  by demonstrating that he is incarcerated under conditions posing a substantial risk of harm;

  and (2) the official acted with “deliberate indifference” (the subjective component) in that the

  official was “aware of facts from which the inference could be drawn that a substantial risk of

  serious harm exists, and he must also draw the inference.” Id. at 834-837.

         A prisoner cannot state a claim of deliberate indifference by suggesting that he was

  misdiagnosed or not treated in a manner he desired. Sanderfer v. Nichols, 62 F.3d 151, 154-

  55 (6th Cir. 1995) (finding provider possibly negligent but not deliberately indifferent when

  unaware of prisoner’s serious heart condition); Gabehart v. Chapleau, No. 96-5050, 1997 WL

  160322, at *2 (6th Cir. Apr. 4, 1997) (finding “misdiagnoses, negligence, and malpractice” are

  not “tantamount to deliberate indifference”). As the Supreme Court has explained:

         [A]n inadvertent failure to provide adequate medical care cannot be said to
         constitute an unnecessary and wanton infliction of pain or to be repugnant to the
         conscience of mankind. Thus, a complaint that a physician has been negligent
         in diagnosing or treating a medical condition does not state a valid claim of
         medical mistreatment under the Eighth Amendment. Medical malpractice does
         not become a constitutional violation merely because the victim is a prisoner. In
                                                 11


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 11 of 17 PageID #: 120
         order to state a cognizable claim, a prisoner must allege acts or omissions
         sufficiently harmful to evidence deliberate indifference to serious medical
         needs.

  Estelle, 429 U.S. at 105-06 (quotations and internal citations omitted).

         In his complaint, Plaintiff claims that he requested medical treatment from an

  unidentified nurse when he was placed in segregation on September 12, 2019, and that he was

  denied such treatment. However, even if the Court were to conclude that the denial of medical

  treatment on that occasion plausibly stated a claim for deliberate indifference, Plaintiff has

  failed to identify the wrongdoer. Therefore, the Court cannot issue process as to any named

  Defendant based on any denial of medical treatment while Plaintiff was in segregation. See,

  e.g., Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint

  must allege that the defendants were personally involved in the alleged deprivation of federal

  rights” to state a claim upon which relief may be granted).

         As for the remainder of his requests for treatment, the Court notes that Plaintiff alleges

  that he filled out a sick-call request upon his release from segregation on September 20, 2019,

  that was hand-delivered to the medical clinic by an officer, and that he was evaluated by a

  nurse four days later [Doc. 3 p. 10, 55, 60]. The nurse referred Plaintiff to Dr. Mock, who

  ultimately performed the x-rays Plaintiff wanted and determined the results were “normal”

  [See id. at 10-11, 62]. In fact, the documents attached to the Plaintiff’s complaint demonstrate

  that he received some sort of medical and/or mental health evaluation multiple times between

  September and December 2019 [See id. at 60-65]. Plaintiff cannot state a constitutional claim

  against Dr. Mock based on his failure to treat conditions that he found unsubstantiated after

  medical tests, and Plaintiff’s dissatisfaction with the medical care he received falls short of

                                                 12


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 12 of 17 PageID #: 121
  establishing that any named Defendant was deliberately indifferent to a serious medical need.

  Accordingly, this claim will be DISMISSED.

                6.      Excessive Force

         Sixth, Plaintiff maintains that he was subjected to excessive force. In determining

  whether a prison official has violated the Eighth Amendment’s prohibition against excessive

  force, courts apply a two-part inquiry: (1) “whether force was applied in a good faith effort to

  maintain and restore discipline or maliciously and sadistically for the very purpose of causing

  harm,” i.e. the subjective component; and (2) whether the conduct, in context, is sufficient

  serious to offend “contemporary standards of decency,” i.e., the objective component. Hudson

  v. McMillan, 503 U.S. 1, 6, 9 (1992). The subjective competent requires consideration of the

  need for the use of force, the relationship between that need and the force used, the threat

  reasonably perceived by the official, and the extent of the injury. Hudson, 503 U.S. at 7. To

  satisfy the objective component, an inmate need not prove a serious injury to prove cruel and

  unusual treatment, but the extent of the injury may be probative of whether the force was

  plausibly “thought necessary” in the situation. Wilkins v. Gaddy, 130 S. Ct. 1175, 1178 (2010).

  However, “not every malevolent touch by a prison guard” creates a federal claim, and de

  minimis uses of physical force that are not repugnant to the conscience of mankind do not

  violate the Eighth Amendment. Id. (quoting Hudson, 503 U.S. at 9).

         Here, Plaintiff concedes that he spoke back to officers when confronted in a manner he

  finds aggressive or harassing, and his initial noncompliance with officers’ instructions could

  potentially result in a mild use of force. As the Sixth Circuit has held, “[n]ot every push or

  shove, even if it may later seem unnecessary in the peace of a judge’s chambers, violates a

                                                13


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 13 of 17 PageID #: 122
  prisoner’s constitutional rights.” Pelfrey v. Chambers, 43 F.3d 1034, 1039 (6th Cir. 1995)

  (internal quotation marks and citation omitted). However, Plaintiff also alleges that he was

  punched, thrown to the ground, stepped on, and his head repeatedly used as a battering ram

  while he was handcuffed and nonresistant. Therefore, the Court finds Plaintiff has stated a

  plausible claim of excessive force against Defendants Longmire, Goldie, Lynch, Darbe, and

  Walls, and this claim will be permitted to PROCEED.

                 7.     Failure to Protect

         Next, the Court considers whether Plaintiff has alleged a plausible claim that

  Defendants violated his constitutional rights under the Eighth Amendment in failing to protect

  him from violence at the hands of other correctional officers. Prison officials have a duty to

  protect inmates from violence and take reasonable measures to protect their safety. Farmer,

  511 U.S. at 832-33. As noted above, liability attaches to an officer’s failure to protect an

  inmate only where the inmate demonstrates that he was “incarcerated under conditions posing

  a substantial risk of serious harm and that the prison officials acted with deliberate indifference

  to the inmate’s safety.” Id. at 834. “Deliberate indifference” means that a prison official is

  liable only where he knows that the inmate faces a substantial risk of serious harm and

  disregards the risk. Id. at 837 (quotation marks omitted). Therefore, in order for liability to

  attach to a prison official’s failure to protect, the substantial risk and need for protection must

  be obvious. See, e.g., Adames v. Perez, 331 F.3d 508, 512 (5th Cir. 2003).

         Because of the subjective component necessary to establish failure-to-protect liability,

  an officer cannot be deliberately indifferent when an inmate is a victim of an unforeseeable

  attack. Tucker v. Evans, 276 F.3d 999, 1001 (8th Cir. 2002). Therefore, an officer’s negligence


                                                  14


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 14 of 17 PageID #: 123
  or dereliction of duty cannot be the basis of a failure-to-protect claim. See Daniels v. Williams,

  474 U.S. 327 (1986) (holding negligence does not state §1983 cause of action).

         Here, Plaintiff alleges that Defendants — presumably Sgt. Hicks, Nurse Hicks,

  Lieutenant Laughter, Sgt. Cras, and Warden Parris — should have intervened when Plaintiff

  was being transported to intake by the officers who were allegedly assaulting him. However,

  Plaintiff’s complaint is bereft of any indication that Sgt. Hicks or Nurse Hicks could have

  prevented any harm to Plaintiff; he alleges merely that they were somewhere in the dining hall

  and failed to “sa[y] anything.” See, e.g., Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997)

  (“Generally speaking, a police officer who fails to act to prevent the use of excessive force

  may be held liable when (1) the officer observed or had reason to know that excessive force

  would be or was being used, and (2) the officer had both the opportunity and the means to

  prevent the harm from occurring.”) (citation omitted).           Neither does Plaintiff state an

  actionable claim against Lieutenant Laughter for failure to protect, as he only alleges that

  Laughter told officers “that was enough” when Plaintiff arrived at intake [Doc. 3 p. 9].

  Therefore, Plaintiff fails to establish that Defendants Sgt. Hicks, Nurse Hicks, or Lieutenant

  Laughter had both the means and opportunity to prevent any harm to Plaintiff. Similarly,

  Plaintiff alleges only that Sgt. Cras “walked pas[t]” while Plaintiff was on the floor in the

  dining hall. He does not allege that Sgt. Cras witnessed any use of force that he should have

  known was excessive or that Sgt. Cras had the opportunity to prevent any such use of force.

  Accordingly, Defendants Sgt. Hicks, Nurse Hicks, Lieutenant Laughter, and Sgt. Cras will be

  DISMISSED from this claim.

         However, Plaintiff has alleged that Warden Parris walked by as CO Longmire had his

  foot on Plaintiff’s face and failed to intervene [Doc. 3 p. 9]. The Court finds that this allegation

                                                  15


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 15 of 17 PageID #: 124
  plausibly states a claim against Warden Parris for a failure to protect Plaintiff from harm, and

  therefore, the Court will allow this claim to PROCEED solely against Warden Parris.

                   8.     Non-Suable Entity

            Finally, the Court finds that MCCX, a State prison within the Tennessee Department

  of Correction, is not subject to suit under § 1983, as it is not a “person” under the law. See,

  e.g., Will v. Mich. Dep’t of State Police, 491 U.S. 68, 65-71 (1989); Hix v. Tenn. Dept. of Corr.,

  196 F. App’x 350, 355 (6th Cir. 2006). Accordingly, MCCX will be DISMISSED from this

  action.

  IV.       CONCLUSION

            For the reasons set forth above:

            1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is
                   GRANTED;

            2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

            3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
                   filing fee to the Clerk in the manner set for above;

            4.     The Clerk is DIRECTED to mail a copy of this memorandum and order to the
                   custodian of inmate accounts at the institution where Plaintiff is now confined,
                   to the Attorney General for the State of Tennessee, and to the Court’s financial
                   deputy;

            5.     Plaintiff’s motion for the appointment of counsel [Doc. 4] is DENIED;

            6.     Plaintiff has failed to state a cognizable constitutional claim against Sgt. Hicks,
                   Nurse Hicks, Sgt. Cras, Lieutenant Laughter, Anthony Hill, Tony Parker, David
                   Sexton, Lee Delor, Dr. Gregory Mock, or MCCX, and these Defendants are
                   DISMISSED;

            7.     The following claims will be permitted to PROCEED against Defendants as
                   follows: (1) that Defendants Longmire, Goldie, Lynch, Darbe, and Walls
                   subjected Plaintiff to excessive force; and (2) that Defendant Parris failed to
                   protect Plaintiff from excessive force;

                                                   16


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 16 of 17 PageID #: 125
        8.    The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
              summons and USM 285 form) for Defendants Longmire, Goldie, Lynch, Darbe,
              Walls, and Parris;

        9.    Plaintiff is ORDERED to complete the service packets and return them to the
              Clerk’s Office within twenty-one (21) days of entry of this memorandum and
              order. At that time, the summonses will be signed and sealed by the Clerk and
              forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

        10.   Plaintiff is NOTIFIED that failure to return the completed service packets
              within the time required will result in dismissal of this action for want of
              prosecution and/or failure to follow Court orders;

        11.   Defendants shall answer or otherwise respond to the complaint within twenty-
              one (21) days from the date of service. If any Defendant fails to timely respond
              to the complaint, any such failure may result in entry of judgment by default;

        12.   Plaintiff’s remaining claims are DISMISSED;

        13.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
              counsel of record of any address changes in writing. Pursuant to Local Rule
              83.13, it is the duty of a pro se party to promptly notify the Clerk and the other
              parties to the proceedings of any change in his or her address, to monitor the
              progress of the case, and to prosecute or defend the action diligently. E.D. Tenn.
              L.R. 83.13. Failure to provide a correct address to this Court within fourteen
              (14) days of any change in address may result in the dismissal of this action.

        ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              17


Case 3:20-cv-00326-TAV-HBG Document 6 Filed 08/04/20 Page 17 of 17 PageID #: 126
